     Case 2:19-cv-02593-WBS-DB Document 18 Filed 04/21/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOEL JAMES CLOUD,                                 No. 2:19-cv-2593 WBS DB P
12                       Plaintiff,
13           v.                                         ORDER
14    COX, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se with a civil rights action under 42 U.S.C. §

18   1983. On screening, this court found service of the complaint appropriate for plaintiff’s claims of

19   excessive force against defendants Cox and Van Raiden. (ECF No. 15.) This court

20   recommended dismissal of the other defendants from this action. (ECF No. 14.)

21          In a document filed here on April 13, 2020, plaintiff first argues that he was prevented

22   from fully exhausting his excessive force claim. Plaintiff then moves for the discovery of

23   documents from defendants regarding both the merits of his excessive force claim and the

24   exhaustion issue. (ECF No. 13.) Plaintiff is advised that exhaustion is a defense that must be

25   raised by defendants. Until defendants raise the issue of exhaustion, plaintiff need not address it.

26   With respect to plaintiff’s request for discovery subpoenas, that request is premature. Defendants

27   have not yet been served in this action. After defendants have been served with the complaint

28   ////
                                                       1
     Case 2:19-cv-02593-WBS-DB Document 18 Filed 04/21/20 Page 2 of 2

 1   and have appeared in this case, this court will issue orders permitting the parties to conduct

 2   discovery.

 3            Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for subpoenas (ECF No.

 4   13) is denied as premature.

 5   Dated: April 20, 2020
 6

 7

 8

 9

10

11

12
     DLB:9
13   DB/prisoner-civil rights/clou2593.disco premature

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
